DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.
Applicant's election with traverse of Group I, claims 1-11 and Species E, fig. 5, in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the grounds that the X references do not teach all features of an independent claim.  This is not found persuasive because as shown below the reference teaches all of the limitations of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
The applicant asserts that claims 2-3 read on Species E, however, the Examiner deems claims 2-3 readable only on Species B, C and D because of the claimed insulating layer 18, which is only shown in figures 2-4 which are Species B, C and D. Claims 2-3 stand withdrawn from consideration.
The applicant asserts that claims 4 and 6 read on Species E, however, the Examiner deems claims 4 and 6 are readable only on Species B-D because species E is configured to control the frequency of switching between the first electric field and the second electric field based upon the temperature from the temperature sensor and the 
The applicant asserts that claim 5 reads on Species E, however, the Examiner deems claim 5 is readable only on Species B because of the claims sensor that measures field strength between the first and second conductive layers, which is only shown in Fig. 2 which is Species B. Claim 5 is withdrawn from consideration
Currently, claims 2-6 and 12-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Vechten (US Patent No.: 4,136,525 hereinafter “Van”).
With respect to claim 1, Van discloses a heat dissipation device (Fig. 1a), comprising: a first conductive layer and a second conductive layer disposed opposite to each other (Fig. 1a, 12-2 and 14-1), and the first conductive layer being made of a thermal conductive material (Col. 6, lines 20-21, Ag or Cu); and a power supply control circuit (Col. 5, lines 52-68), coupled with the first conductive layer and the second conductive layer (Col. 6, lines 1-11, conductive layers are thermally coupled to the power supply) and configured to alternately apply, between the first conductive layer and the second conductive layer, a first electric field and a second electric field which are in opposite directions (Col. 8, lines 17-64).
With respect to claim 7, Van discloses the heat dissipation device of claim 1 as discussed above. Van also discloses further comprising: a temperature measuring device, configured to measure a temperature of the first conductive layer; and the power supply control circuit being further configured to control a frequency of switching between the first electric field and the second electric field according to the temperature of the first conductive layer measured by the temperature measuring device (Col. 3, lines 40-68 and Fig. 2, there has to be a temperature measuring device to regulate the electric field).
With respect to claim 8, Van discloses the heat dissipation device of claim 7 as discussed above. Van also discloses wherein the power supply control circuit is configured to establish a correspondence between frequencies of switching and temperatures of the first conductive layer in advance (Col. 3, lines 40-68 and Fig. 2 the circuit is capable of the intended use limitation).
With respect to claim 9, Van discloses the heat dissipation device of claim 8 as discussed above. Van also discloses wherein high temperature of the first conductive layer corresponds to high frequency of switching (Fig. 2).
With respect to claim 10, Van discloses the heat dissipation device of claim 8 as discussed above. Van also discloses wherein the power supply control circuit is configured to alternatively apply the first electric field and the second electric field at a fixed frequency (Fig. 2, the circuit is capable of the intended use limitation).
With respect to claim 11, Van discloses the heat dissipation device of claim 1 as discussed above. Van also discloses wherein at least one of the first conductive layer and the second conductive layer is a metal layer (Col. 6, lines 20-21, Ag or Cu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763